Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 35-55 are pending in the application. Claims 35, 37-39, 41 and 42 are rejected. Claims 36, 43-49 and 52-55 are withdrawn from further consideration. Claims 40, 50 and 51 are allowed.

Response to Amendment / Argument
Objections and rejections made in the previous Office Action that do not appear below have been overcome by Applicant's amendments to the claims. Therefore, arguments pertaining to these objections and rejections will not be addressed. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 35, 37 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry No. 1569675-43-9, which entered STN on March 18th, 2014.
CAS Registry No. 1569675-43-9 is drawn to 3-[[[1-(3-fluorophenyl)-5-(1-methylethyl)-1H-1,2,4-triazol-3-yl]carbonyl]amino]-hexanoic acid, which has the following structure:

    PNG
    media_image1.png
    372
    624
    media_image1.png
    Greyscale
.
The prior art structure would at least be embraced by the variables of claim 35 where G1 bearing R2 is C, G1 bound to the amide is C and the remaining G variables are N, R1 is phenyl, A is halogen, n is 1, R2 is –C3 alkyl, R3 is H, one of R4 and R5 is C3 alkyl and the other is –(CH2)xxCO2R7 where xx is 1 and R7 is H. The compound would further be embraced by Formula III of claim 37 and be embraced by claim 38 where R4 is C3 alkyl and R5 is –(CH2)xxCO2R7 where R7 is H.

Claim(s) 35, 37, 38 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry No. 1580321-28-3, which entered STN on April 4th, 2014.
CAS Registry No. 1580321-28-3 is drawn to 3-[[[1-(4-fluorophenyl)-5-(2-thienyl)-1H-1,2,4-triazol-3-yl]carbonyl]amino]-hexanoic acid, which has the following structure:

    PNG
    media_image2.png
    420
    689
    media_image2.png
    Greyscale
.
.

Claim(s) 35, 37, 41 and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent PGPub No. 2004/0063691 A1 by Smith et al.
Smith et al. teach the compound 2-(2-chlorophenyl)-1-(4-chlorophenyl)-N-(1-ethylpropyl)-1H-imidazole-4-carboxamide as Entry No. 212 in Table 9 (page 44), which has the following the structure:

    PNG
    media_image3.png
    372
    623
    media_image3.png
    Greyscale
.
The prior art structure would at least be embraced by the variables of claim 35 where G1 bearing R2 is C, G2 adjacent to the G1 bearing R1 is C, G1 bound to the amide is C and the remaining G variables are N, R1 is phenyl, A is halogen, n is 1, R2 is substituted phenyl (or where the definitions of the G variables, R1 and R2 are switched due to symmetry), R3 is H, each of R4 and 

    PNG
    media_image4.png
    251
    256
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    327
    590
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    103
    584
    media_image6.png
    Greyscale
.
The prior art structures above would at least be embraced by the variables of claim 35 where G1 bearing R2 is C, G2 adjacent to the G1 bearing R1 is C and the remaining G variables are N, R1 is phenyl, A is halogen or methoxy, n is 1 or 2, R2 is substituted phenyl (or where the definitions of the G variables, R1 and R2 are switched due to symmetry), R3 is H, one of R4 and R5 is aryl and the other is C1 alkyl alcohol or –(CH2)xOR7 where x is 1 and R7 is H. The compounds would further be embraced by Formula V and VI of claim .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311.  The examiner can normally be reached on Monday - Friday, 10 am - 6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626